WALKER, Chief Justice,
dissenting.
In the case sub judiee the majority sustains appellant’s point of error two because the trial court sustained the State’s objection of calling the officers to the stand. However, the majority acknowledges that, “[flurther-more, although the record is certainly vague, it appears defense counsel asked the court if he could call the officers and the court told him he could not.” Why must vagueness always result in liberal assumption?
Appellant relies upon Williams v. State, 767 S.W.2d 872 (Tex.App.—Dallas 1989, pet. refd) for the proposition that because the trial court sustained the State’s objection to appellant’s counsel questioning Mike Wilson and Mack Frasier as to who looked up juror’s criminal records and relayed this to the criminal district attorney’s office, that his right to a Batson hearing was curtailed prematurely. I disagree, for the Williams case was remanded because the trial court in that case limited the cross-examination by the appellant of the prosecutor. The court in Williams held that in a Batson hearing, the Texas Rules of Criminal Evidence apply as does the trial court’s inherent authority to control the conduct of the hearing. Williams, 767 S.W.2d at 875. I would conclude that if Batson does not change the rules of evidence then it should not change the rules of discovery. TexCode CRImPROC. Ann. § 39.14 (Vernon 1979) states that the work product of counsel and their investigators are exempt from discovery. Defense counsel is not entitled to the work product of either the municipal police department or the county sheriffs office. See Powers v. State, 492 S.W.2d 274 (Tex.Crim.App.1973). Bat-son does not create an exemption to the work product privilege. See Guilder v. State, 794 S.W.2d 765 (Tex.App.—Dallas 1990, no pet.). Furthermore, the record is indeed vague as to whether appellant’s counsel asked the court or prosecutor whether he could ask the police officers which of them had looked up the criminal history of the jury panel. The State did indeed object and the trial court sustained that objection. Defense counsel then stated that was all he had. Defense never called the officers or tried to make a bill of exception nor did he specifically state what his request of the court would be. In not going further, appellant did not preserve his complaint and therefore waived his ground of error on appeal. Tex.R.App.P. 52.
The majority also sustains appellant’s point of error three which contends that the trial court erred in allowing the State to introduce facts not in the record during the *680State’s closing argument. To the sustaining of this point of error I also dissent.
This case proceeded to trial on October 5, 1992, that being the day the court swore in the juiy panel. Voir Dire of both the State and defense was recorded. Mr. Duboise, a former police administrator, stated on voir dire that he placed a lot of credibility in the officers involved in this case. A meeting was held before the bench and subsequent thereto Mr. Duboise left the courtroom. Ms. Lacey, wife of the current city manager, stated before the jury panel that she would give a lot of credibility to the officers’ testimony. Another meeting was held before the bench which resulted in Ms. Lacey vacating the courtroom. Gary Gatlin, city attorney, stated before the jury panel that he felt the officers were credible persons. Again, a meeting was held before the bench and Mr. Gatlin left the courtroom.
My view of the statements made by State’s counsel, in closing argument, were nothing more than statements reiterating what the jurors had already had the opportunity to observe. In this case the jury panel heard the comments made by the three jurors, observed those jurors go to the bench, and then observed those jurors leaving the courtroom. See Jordan v. State, 646 S.W.2d 946 (Tex.Crim.App.1983); Thom v. State, 167 Tex.Crim. 258, 319 S.W.2d 313 (Tex.Crim.App.1958); Langley v. State, 129 Tex.Crim. 254, 86 S.W.2d 755 (Tex.Crim.App.1935); Threadgill v. State, 124 Tex.Crim. 287, 61 S.W.2d 821 (Tex.Crim.App.1933).
I would overrule points of error two and three and affirm the judgment of the trial court.